Detailed Action

Foreign Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on July 9, 2020. It is noted, however, that applicant has not filed a certified copy of the IN-202011029209 application as required by 37 CFR 1.55.

Objections

Claim(s) 7-8 and 12-13 is/are objected to because of the following informalities:  

In regards to claim 7, the claim recites in line 4 “responsive to the estimated life of the drive shaft greater than” and in line 7 “responsive to the estimated life of the drive shaft less than”. The aforementioned limitations are grammatically incorrect because they are missing a verb. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: line 4 “responsive to the estimated life of the drive shaft being greater than” and in line 7 “responsive to the estimated life of the drive shaft being less than”.

In regards to claim(s) 8, the claim(s) is/are objected due to its/their dependency on objected claim 7.

In regards to claim 12, lines 4 and 7 of the claim have the same issues described in the objection of claim 7. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 13, the claim(s) is/are objected due to its/their dependency on objected claim 12.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US-2014/0188353).

In regards to claim 1, Baker teaches a method, comprising transmitting sensor data from a plurality of sensors coupled to a universal joint (U-joint) of a drive shaft of a motor vehicle [fig. 1 (motor vehicle), fig. 2 elements 32 (driveshaft) and 48 (U-joint), fig. 6 elements 46, 70 and 72 (sensors), par. 0031 L. 1-3 and L. 8-15 (transmitting sensor data), par. 0034 (sensors), par. 0047 L. 1-3 (sensors), par. 0050 L. 1-3 (sensors)]. Also, Baker teaches that the plurality of sensors includes at least two of an accelerometer coupled to a U-joint cross of the U-joint [fig. 6 element 46, par. 0034 L. 1-3], a gyroscope coupled to the U-joint cross [fig. 10 element 47, par. 0037 L. 12-15] and a strain gauge coupled to the U-joint cross [fig. 6 element 70, par. 0047 L. 1-3]. 

In regards to claim 9, Baker, as applied in claim 1 above, further teaches that the sensor data includes a temperature of the drive shaft [par. 0051], a vibration of the drive shaft [par. 0028 L. 1-12, par. 0034 L. 1-3], an articulation angle of the drive shaft [par. 0037 L. 1-5], a speed of the drive shaft [par. 0034 L. 1-3], and a torque of the drive shaft [par. 0028 L. 1-12, par. 0036 L. 9-12].  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US-2014/0188353), as applied to claim 1 above, and in view of Kisla et al. (US-2020/0263738).

In regards to claim 2, Baker, as applied in claim 1 above, further teaches that the plurality of sensors includes each of the accelerometer [fig. 6 element 46, par. 0034 L. 1-3] and the gyroscope [fig. 10 element 47, par. 0037 L. 12-15].
Also, Baker teaches that the plurality of sensors include each of a first temperature sensor near to a first trunnion [fig. 10 element 72, par. 0051], a second temperature sensor near to a second trunnion of the U-joint, a third temperature sensor coupled near a third trunnion of the U-joint, and a fourth temperature sensor near to a fourth trunnion of the U-joint [fig. 10 element 72, par. 0051]. However, Baker does not teach that the temperature sensors are coupled to their respective trunnions.
On the other hand, Kisla teaches that the first temperature sensor is coupled to the first trunnion [fig. 10 element 72, par. 0051], the second temperature sensor is coupled to the second trunnion of the U-joint, the third temperature sensor coupled is coupled a third trunnion of the U-joint, and the fourth temperature sensor is coupled to the fourth trunnion of the U-joint [fig. 3 elements 18, par. 0009 L. 1-3, par. 0029 L. 4-6, par. 0030 L. 1-3].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kisla’s teachings of coupling the temperature sensors to the trunnions in the method taught by Baker because it will permit the sensors to detect more accurately the temperature of the trunnions.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US-2014/0188353), as applied to claim 1 above, and in view of Konrardy et al. (US-10,824,145).

In regards to claim 3, Baker, as applied in claim 1 above, further teaches that transmitting the sensor data includes collecting the sensor data via the plurality of sensors [fig. 6, par. 0031 L. 1-5, par. 0033 L. 12-17 and L. 19-24]. Also, Baker teaches transmitting the sensor data to a base unit of the motor vehicle via a Bluetooth connection [par. 0031 L. 8-13, par. 0032 L. 1-3 and L. 9-12].
Baker does not explicitly teach that the Bluetooth connection is a Bluetooth Low Energy (BLE) connection. However, the examiner takes official notice that BLE is well known in the art of communications. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use BLE as the connection to communicate the sensor data to the base unit because BLE permits reliable communication of data without consuming a lot of power.
Baker does not teach that the base unit is a gateway and that the sensor data is transmitted from the gateway to a remote server.
On the other hand, Konrardy teaches that the base unit of the motor vehicle receiving sensor data can be an onboard computer that transmits the collected sensor data wirelessly to a server [fig. 1A elements 114 (onboard computer) and 104 (server), col. 8 L. 45-48 and L. 55-65, col. 9 L. 19-23, col. 21 L. 60-67, col. 22 L. 1-2]. This teaching means that the base unit is a gateway and that the method includes transmitting the sensor data from the gateway of the motor vehicle to a remote server via a wireless connection.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Konrardy’s teachings of making the base unit to be a gateway that transmits the sensor data to a server in the method taught by Baker because it will permit the system to transmit the sensor data to a server that has more processing power and evaluate the sensor data faster.

In regards to claim 4, the combination of Baker and Konrardy, as applied in claim 3 above, further teaches that the gateway can transmit the sensor data using a GSM network [see Konrardy fig. 1A element 130, col. 14 L. 9-11, col. 19 L. 58-62]. This teaching means that the gateway includes a Global System for Mobile Communications (GSM) sim card, and the wireless connection is a GSM connection.

Claim(s) 5, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US-2014/0188353), as applied to claim 1 above, and in view of Truax et al. (US-2012/0101863) and Gentle et al. (US-2021/0065479).

In regards to claim 5, Baker, as applied in claim 1 above, further teaches that the sensor data obtained from the U-joint can be used to indicate the degradation and potential failure of the driveshaft [par. 0050 L. 7-10]. This teaching means that the sensor data obtained from the U-joint provides information regarding the state of the drive shaft. However, Baker does not teach that an estimated life of the drive shaft is determined.
On the other hand, Truax teaches that sensor data providing information regarding the state of the drive shaft can be used to determine an estimated life of the drive shaft based on the sensor data [par. 0021 L. 5-12, par. 0034].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Truax’s teachings of estimating the life of the drive shaft suing the sensor data in the method taught by Baker because it will permit a user to know when the drive shaft will require maintenance or will need to be replaced.
The combination of Baker and Truax teaches that the estimated life can be used to know when the drive shaft will need maintenance [see Truax par. 0043 L. 1-6]. However, the combination does not teach that at least one of a drive shaft replacement schedule and a drive shaft maintenance schedule is adjusted based on the estimated life of the drive shaft.
On the other hand, Gentle teaches that the estimated life of a component can be used to adjust at least one of a drive shaft replacement schedule and a drive shaft maintenance schedule based on the estimated life of the drive shaft [par. 0032 L. 14-19].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Gentle’s teachings of using the estimated life to manage maintenance schedule in the method taught by the combination because it will permit the system to automatically schedule maintenance service when it is determined that the drive shaft needs to be repaired or replaced.

In regards to claim 10, the combination of Baker, Truax and Gentle, as shown in the rejections of claims 1 and 5 above, teaches the claimed method. Furthermore, the combination further teaches that the sensor data is received via a wireless connection [see Baker par. 0032 L. 1-3 and L. 9-12].

In regards to claim 14, the combination of Baker, Truax and Gentle, as applied in claim 10 above, further teaches the sensor data is collected from a plurality of sensors, the sensor data including a temperature of the drive shaft [see Baker par. 0051], a vibration of the drive shaft [see Baker par. 0028 L. 1-12, par. 0034 L. 1-3], an articulation angle of the drive shaft [see Baker par. 0037 L. 1-5], a speed of the drive shaft [see Baker par. 0034 L. 1-3], and a torque of the drive shaft [see Baker par. 0028 L. 1-12, par. 0036 L. 9-12].  

Claim(s) 6-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US-2014/0188353) in view of Truax et al. (US-2012/0101863) and Gentle et al. (US-2021/0065479) as applied to claim 5 and 10 above, and further in view of Konrardy et al. (US-10,824,145).

In regards to claim 6, the combination of Baker, Truax and Gentle, as applied in claim 5 above, further teaches that the sensor data can be stored and used to refine the process for estimating the life of the drive shaft, and that new sensor data is input to a processor that uses the process to determine the estimated life of the driveshaft [see Truax par. 0035]. However, the combination does not teach that a machine learning algorithm is used.
On the other hand, Konrardy teaches that a machine learning algorithm trained on sensor data of a component can be used to determine a desired state of the component [col. 49 L. 62-63, col. 50 L. 1-8, L. 35-41 and L. 49-51].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Konrardy’s teachings of using machine learning to determine the state of the component in the method taught by the combination because it will permit the system to improve to process of estimating the life of the drive shaft as new data is acquired.

In regards to claim 7, the combination of Baker, Truax, Gentle and Konrardy, as applied in claim 6 above, further teaches that adjusting the at least one of the drive shaft replacement schedule and the drive shaft maintenance schedule based on the estimated life of the drive shaft includes comparing the estimated life of the drive shaft with a threshold (expected life) and adjust the scheduling of maintenance based on whether the estimated life if above or below the threshold such as when the estimated life is below the threshold, the system advances the replacement or maintenance of the drive shaft [see Gentle par. 0032 L. 14-19]. This teaching means that responsive to the estimated life of the drive shaft greater than an expected life of the drive shaft, delaying at least one of the drive shaft replacement schedule and the drive shaft maintenance schedule; and responsive to the estimated life of the drive shaft less than the expected life of the drive shaft, advancing at least one of the drive shaft replacement schedule and the drive shaft maintenance schedule.

In regards to claim 11, the combination of Baker, Truax, Gentle and Konrardy, as shown in the rejection of claim 6 above, teaches the claimed limitations.

In regards to claim 12, the combination of Baker, Truax, Gentle and Konrardy, as shown in the rejection of claim 7 above, teaches the claimed limitations.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US-2014/0188353) in view of Truax et al. (US-2012/0101863), Gentle et al. (US-2021/0065479) and Konrardy et al. (US-10,824,145) as applied to claim 7 above, and further in view of Etonye (US-10,654,448).

In regards to claim 8, the combination of Baker, Truax, Gentle and Konrardy, as applied in claim 7 above, further teaches that the method comprises displaying the estimated life of the drive shaft via a display device [see Truax par. 0042 L. 7-10].
The combination does not teach that the at least portion of the sensor data is displayed via the display device.
On the other hand, Etonye teaches that a display device displaying data related to a vehicle can also display sensor data obtained from the vehicle sensors [col. 2 L. 44-47]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Etonye’s teachings of displaying the sensor data using the display device in the method taught by the combination because it will permit the user to view the data used to determine the estimated life of the driveshaft.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US-2014/0188353) in view of Truax et al. (US-2012/0101863), Gentle et al. (US-2021/0065479) and Konrardy et al. (US-10,824,145) as applied to claim 12 above, and further in view of Arunmozhi et al. (US-11,318,916)

In regards to claim 13, the combination of Baker, Truax, Gentle and Konrardy, as applied in claim 12 above, further teaches that the estimated life of the drive shaft can be compared to a threshold (expected life of the drive shaft) to adjust a maintenance schedule [see Gentle par. 0032 L. 14-19]. This means that the expected life is a predetermined value. However, the combination does not teach that the expected life is provided by the manufacturer.
On the other hand, Arunmozhi teaches that the expected life of a component used as a threshold can be provided by the manufacturer [col. 7 L. 45-48]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Arunmozhi’s teachings of a manufacturer providing the expected life of a component in the method taught by the combination because a manufacturer can create a standard within the manufactured components and guarantee that the drive shaft will work at least until the expected life time without putting in danger the people who use the vehicle.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US-2014/0188353) in view of Truax et al. (US-2012/0101863) and Gentle et al. (US-2021/0065479) as applied to claim 14 above, and further in view of Etonye (US-10,654,448).

In regards to claim 15, the combination of Baker, Truax and Gentle, as applied in claim 14 above, further teaches that the method comprises displaying the estimated life of the drive shaft via a display device [see Truax par. 0042 L. 7-10].
The combination does not teach that the at least portion of the sensor data is displayed via the display device.
On the other hand, Etonye teaches that a display device displaying data related to a vehicle can also display sensor data obtained from the vehicle sensors [col. 2 L. 44-47]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Etonye’s teachings of displaying the sensor data using the display device in the method taught by the combination because it will permit the user to view the data used to determine the estimated life of the driveshaft.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US-2014/0188353) in view of Keranen et al. (US-10,119,869) and Kisla et al. (US-2020/0263738).

In regards to claim 16, Baker teaches a system comprising a universal joint (U-joint) comprising a U-joint cross, a first trunnion, a second trunnion, a third trunnion, and a fourth trunnion [fig. 6]. Also, Baker teaches that the system comprises a strain gauge coupled to the U-joint cross [fig. 6 element 70, par. 0047 L. 1-6]. Furthermore, Baker teaches that the system comprises a printed circuit board (PCB) coupled to the U-joint cross, the PCB electrically coupled to each of a first temperature sensor, a second temperature sensor, a third temperature sensor, a fourth temperature sensor, an accelerometer, a gyroscope, and the strain gauge, each of the accelerometer and the gyroscope mounted to the PCB [fig. 6 elements 40 (PCB), 46 (accelerometer) and 70 (strain gauge), fig. 10 elements 47 (gyroscope), and 72 (4 temperature sensors), par. 0033 L. 1-2, par. 0034 L. 1-3, par. 0037 L. 12-15, par. 0047 L. 1-6, par. 0051].  
Baker does not teach that the strain gauge is mechanically coupled.
On the other hand, Keranen teaches that strain gauges can be mechanically coupled to a surface where strain is sensed [col. 4 L. 64-67, col. 5 L. 1].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Keranen’s teachings of mechanically coupling the strain gauge in the system taught by the combination because it will permit the sensor to obtain more accurate measurements.
The combination of Baker and Keranen teaches a first, second, third and fourth temperature sensors and that system comprises a first, second, third and fourth trunnions [see Baker fig. 6, par. 0051]. However, the combination does not teach that the temperature sensors are coupled to sensor holders extending within trunnions.
On the other hand, Kisla teaches that a temperature sensor can be placed inside each of the four trunnions and that the four temperature sensors are hold by data lines extending within the trunnions [fig. 3 elements 18 (temperature sensors) and 20 (data lines extending within the trunnions), par. 0029 L. 2-6]. The four data lines extending within four the trunnions and holding the four temperature sensors are equivalent to the claimed sensor holders mechanically coupled to the temperature sensors because they permit the placement of the temperature sensors within the trunnions. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kisla’s teachings of placing the temperature sensors within the trunnions in the system taught by the combination because it will permit the sensors to detect more accurately the temperature of the trunnions

In regards to claim 17, the combination of Baker, Keranen and Kisla, as applied in claim 16 above, further teaches that the U-joint is symmetric across a first central axis and a second central axis, the first central axis perpendicular to the second central axis, the first trunnion centered about the first central axis and coaxial with the third trunnion, and the second trunnion centered about the second central axis and coaxial with the fourth trunnion [see Baker fig. 6].  

In regards to claim 18, the combination of Baker, Keranen and Kisla, as applied in claim 17 above, further teaches that the strain gauge is positioned at an intersection of the second trunnion and the third trunnion [see Baker fig. 10 element 70].  
The combination also teaches that the accelerometer and the gyroscope can be placed on various locations [see Baker par. 0034 L. 11-14, par. 0037 L. 12-16]. The combination does not explicitly teach that the accelerometer is positioned at an intersection of the first trunnion and the fourth trunnion and the gyroscope is positioned at an intersection of the third trunnion and the fourth trunnion. However, it is clear from the combination teachings that the accelerometer and the gyroscope can be placed at various locations of the U-joint. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have placed the sensors at the claimed locations because it will permit the system to obtain more data regarding the condition of a drive shaft. 

In regards to claim 19, the combination of Baker, Keranen and Kisla, as applied in claim 16 above, further teaches that the U-joint is coupled to a drive shaft of a motor vehicle [see Baker fig. 1, par. 0029 L. 1-4].  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US-2014/0188353) in view of Keranen et al. (US-10,119,869) and Kisla et al. (US-2020/0263738) as applied to claim 19 above, and further in view of Konrardy et al. (US-10,824,145) and Truax et al. (US-2012/0101863).

In regards to claim 20, the combination of Baker, Keranen and Kisla, as applied in claim 19 above, further teaches PCB is communicatively coupled to a base unit [see Baker par. 0031 L. 8-15, par. 0032 L. 1-3]. However, the combination does not teach that the PCB is communicatively coupled to a remote server.
On the other hand, Konrardy teaches that the base unit of the motor vehicle receiving sensor data can be an onboard computer that transmits the collected sensor data wirelessly to a server [fig. 1A elements 114 (onboard computer) and 104 (server), col. 8 L. 45-48 and L. 55-65, col. 9 L. 19-23, col. 21 L. 60-67, col. 22 L. 1-2]. This teaching means that the device sending sensor data to the base unit, which in the case of the combination is the PCB, is communicatively coupled to the server.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Konrardy’s teachings of making the base unit to be a gateway that transmits the sensor data to a server in the system taught by the combination because it will permit the system to transmit the sensor data to a server that has more processing power and evaluate the sensor data faster.
The combination of Baker, Keranen, Kisla and Konrardy does not teach that the remote server includes instructions that include determining an estimated life of the drive shaft.
On the other hand, Truax teaches that the remote computer device receiving the sensor data from the vehicle can have instructions to determine an estimated life of the drive shaft [par. 0034 L. 1-10 and L. 16-22]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Truax’s teachings of estimating the life of the drive shaft in the remote computer in the server taught by the combination because the server has more processing power, and it will permit different users to have access to data regarding the drive shaft.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685